Name: Commission Regulation (EEC) No 2310/84 of 7 August 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/ 12 Official Journal of the European Communities 9 . 8 . 84 COMMISSION REGULATION (EEC) No 2310/84 of 7 August 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 10 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 101 , 13 . 4. 1984, p. 25 . 9. 8 . 84 Official Journal . of the European Communities No L 213/ 13 ANNEX Code N1MEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 I 07.01 AII New potatoes 1601 288,31 78,66 241,24 25,68 48241 88,73 20,95 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 4419 795,78 217,13 665,87 70,89 133154 244,91 57,82 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1630 293,50 80,08 245,59 26,14 49111 90,33 21,32 1.20 07.01-31 1 07.01-33 07.01 D I Cabbage lettuce 5074 913,68 249,30 764,52 81,39 152881 281,19 66,39 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43J 07.01 F I Peas 12882 2321,17 634,68 1 948,20 206,68 389612 715,25 167,96 1.30 07.01-451 07.01-47 07.01 F II Beans (of the species Phaseolus) 6853 1 235,91 337,81 1 037,41 109,91 207294 381,40 88,90 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 840 151,46 41,41 127,12 13,48 25423 46,67 10,96 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 890 160,63 43,90 134,83 14,28 26941 49,57 11,55 1.70 07.01-67 ex 07.01 H Garlic 4625 834,08 227,97 700,12 74,17 139897 257,40 59,99 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : l 1.80.1 ex 07.01-71  green 22450 4045,06 1 106,05 3395,09 360,18 678968 1 246,46 292,70 1.80.2 ex 07.01-71li  other 6529 1 172,23 320,15 982,70 104,48 197082 360,68 84,33 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 1.100 07.01-75 07.01-77 07.01 M Tomatoes 2053 370,32 101,21 310,84 32,93 62112 114,28 26,63 1.110 07.01-81 1 07.01-82 | 07.01 P I Cucumbers 2397 431,62 117,77 361,16 38,45 72221 132,83 31,36 1.112 07.01-85 07.01 Q II Chantarelles 27854 5023,27 1 373,00 4216,47 446,73 842530 1 550,20 361,33 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76 22,68 1.120 07.01-93 07.01 S Sweet peppers 2693 485,79 132,78 407,77 43,20 81480 149,91 34,94 1.130 07.01-97 07.01 T II Aubergines 1571 283,43 77,46 237,91 25,20 47538 87,46 20,38 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2795 502,28 136,65 420,28 44,64 84656 154,12 36,32 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 1702 305,84 83,21 255,91 27,18 51546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 5329 961,04 262,68 806,69 85,46 161 191 296,58 69,12 2.10 08.01-31 ex 08.01 B Bananas, fresh 2127 383,74 104,88 322,1 1 34,12 64364 118,42 27,60 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7807 1407,97 384,83 1 181,83 125,21 236153 434,50 101,27 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9536 1719,85 470,08 1 443,63 152,95 288464 530,75 123,71 2.50 08.02 A I Sweet oranges, fresh : \ 2.50.1 08.02-02 \ \ 08.02-06 08.02-12li  Sanguines and semi-sanguines 2066 372,05 101,51 31131 33,14 62253 114,50 27,03 08.02-16 \ l!! i No L 213/14 Official Journal of the European Communities 9 . 8 . 84 Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2961 534,02 145,96 448,25 47,49 89569 164,80 38,41 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19 \||\ \\ \  others 3299 594,96 162,61 499,40 52,91 99790 183,60 42,79 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 5449 982,77 268,62 824,93 87,40 164837 303,28 70,69 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3678 660,76 179,77 552,89 58,72 111366 202,75 47,79 2.60.3 08.02.28 08.02 B I  Clementines 3278 591,24 161,60 496,28 52,58 99166 182,46 42,52 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 2976 536,83 146,73 450,61 47,74 90040 165,66 38,61 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1899 342,48 93,61 287,48 30,45 57443 105,69 24,63 2.80 ex 08.02 D Grapefruit, fresh : l \ 2.80.1 ex 08.02-70  white 2532 456,75 124,84 383,39 40,62 76609 140,95 32,85 2.80.2 ex 08.02-70 l.\  pink 2768 499,35 136,48 419,15 44,40 83754 154,10 35,91 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 7396 1 333,85 364,57 1 119,61 118,62 223720 411,63 95,94 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5031 907,44 248,02 761,69 80,70 152201 280,04 65,27 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3573 644,51 176,16 540,99 57,31 108101 198,90 46,36 2.110 08.06-33 08.06-35 08.06-37 08.06-38 II \ \\ I 08.06 B II Pears 2920 526,60 143,93 442,02 46,83 88325 162,51 37,87 2.120 08.07-10 08.07 A Apricots 2498 450,60 123,16 378,23 40,07 75577 139,05 32,41 2.130 ex 08.07-32 ex 08.07 B Peaches 2712 489,1 1 133,68 410,56 43,49 82037 150,94 35,18 2.140 ex 08.07-32 ex 08.07 B Nectarines 4268 769,70 210,38 646,08 68,45 129098 237,53 55,36 2.150 08.07-51 08.07-55 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 08.07-75 08.07 D Plums 2801 505,25 138,10 424,10 44,93 84744 155,92 36,34 2.170 08.08-1 1 08.08-15 08.08 A Strawberries 4512 810,15 221,27 679,17 72,21 136 208 249,27 58,28 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4942 891,42 243,65 748,24 79,27 149513 275,09 64,12 2.180 08.09-11 ex 08.09 Water melons 611 11030 30,14 92,58 9,80 18500 34,03 7,93 2.190 ex 08.09 Melons (other than water melons : liIIII ||Il 2.190.1 ex 08.09-19  elongated 1874 338,08 92,40 283,78 30,06 56705 104,33 24,31 2.190.2 ex 08.09-19\\  other 4164 750,99 205,26 630,37 66,78 125961 231,76 54,02 2.195 ex 08.09-90 ex 08.09 Pomegranates 6004 1 076,52 292^9 901,62 95,66 181305 330,55 78,18 2.200 ex 08.09-90 ex 08.09 Kiwis 11979 2160,42 590,50 1813,43 192,13 362358 666,71 155,40 2.202 ex 08.09-90 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456889 831,81 196,06 2.203 ex 08.09-90 ex 08.09 Lychees 6001 1 077,39 293,88 901,50 95,80 181906 331,26 77,65